

117 HR 4267 IH: Multi-State Worker Tax Fairness Act of 2021
U.S. House of Representatives
2021-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4267IN THE HOUSE OF REPRESENTATIVESJune 30, 2021Mr. Himes (for himself, Mr. Pappas, Ms. Kuster, and Mrs. Hayes) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 4 of the United States Code to limit the extent to which States may tax the compensation earned by nonresident telecommuters and other multi-State workers.1.Short titleThis Act may be cited as the Multi-State Worker Tax Fairness Act of 2021.2.Limitation on State taxation of compensation earned by nonresident telecommuters and other multi-State workers(a)In generalChapter 4 of title 4, United States Code, is amended by adding at the end the following:127.Limitation on State taxation of compensation earned by nonresident telecommuters and other multi-State workers(a)In generalIn applying its income tax laws to the compensation of a nonresident individual, a State may deem such nonresident individual to be present in or working in such State for any period of time only if such nonresident individual is physically present in such State for such period and such State may not impose nonresident income taxes on such compensation with respect to any period of time when such nonresident individual is physically present in another State.(b)Determination of physical presenceFor purposes of determining physical presence, no State may deem a nonresident individual to be present in or working in such State on the grounds that—(1)such nonresident individual is present at or working at home for convenience, or(2)such nonresident individual’s work at home or office at home fails any convenience of the employer test or any similar test.(c)Determination of periods of time with respect to which compensation is paidFor purposes of determining the periods of time with respect to which compensation is paid, no State may deem a period of time during which a nonresident individual is physically present in another State and performing certain tasks in such other State to be—(1)time that is not normal work time unless such individual’s employer deems such period to be time that is not normal work time,(2)nonworking time unless such individual’s employer deems such period to be nonworking time, or(3)time with respect to which no compensation is paid unless such individual’s employer deems such period to be time with respect to which no compensation is paid.(d)DefinitionsAs used in this section—(1)StateThe term State means each of the several States (or any subdivision thereof), the District of Columbia, and any territory or possession of the United States.(2)Income taxThe term income tax has the meaning given such term by section 110(c).(3)Income tax lawsThe term income tax laws includes any statutes, regulations, administrative practices, administrative interpretations, and judicial decisions.(4)Nonresident individualThe term nonresident individual means an individual who is not a resident of the State applying its income tax laws to such individual.(5)EmployeeThe term employee means an employee as defined by the State in which the nonresident individual is physically present and performing personal services for compensation.(6)EmployerThe term employer means the person having control of the payment of an individual’s compensation.(7)CompensationThe term compensation means the salary, wages, or other remuneration earned by an individual for personal services performed as an employee or as an independent contractor.(e)No inferenceNothing in this section shall be construed as bearing on—(1)any tax laws other than income tax laws,(2)the taxation of corporations, partnerships, trusts, estates, limited liability companies, or other entities, organizations, or persons other than nonresident individuals in their capacities as employees or independent contractors,(3)the taxation of individuals in their capacities as shareholders, partners, trust and estate beneficiaries, members or managers of limited liability companies, or in any similar capacities, and(4)the income taxation of dividends, interest, annuities, rents, royalties, or other forms of unearned income..(b)Clerical amendmentThe table of sections of such chapter 4 is amended by adding at the end the following new item:127. Limitation on State taxation of compensation earned by nonresident telecommuters and other multi-State workers..(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act.